

Exhibit 10.1


POST HOLDINGS, INC.
EXECUTIVE SEVERANCE PLAN
Effective August 3, 2015


ARTICLE I – ELIGIBILITY REQUIREMENTS
A.
Overview. This Plan Document and Summary Plan Description, effective August 3,
2015, sets forth the Post Holdings, Inc. Executive Severance Plan (the “Plan”)
which provides severance pay and related benefits to certain eligible employees
employed by Post Holdings, Inc. or its participating subsidiaries and affiliates
(the “Company” or “Employer”). The Plan is part of the Post Holdings, Inc.
Health and Welfare Benefit Plan.

B.
General Eligibility. In addition to the applicable requirements set forth in
Article II, to be eligible for the benefits provided under this Plan:

1.
The Corporate Governance and Compensation Committee of the Board of Directors of
Post Holdings, Inc. (“Committee”), in its sole and absolute discretion, must
designate you by resolution as an Employee under this Plan (collectively the
“Employees”). Any “you” and “your” shall refer to Employees. Once you are so
designated as an Employee under this Plan, such designation shall not be changed
or terminated solely on account of a change in your title or other change in
management;

2.
You must return Company property that is in your possession, custody or control
within ten (10) days of the date of your Termination of Employment. This
“property” includes, but is not limited to, all materials, documents, plans,
records or papers or any copies of such documents which in any way relate to the
Company’s affairs. This property further includes all tools, vehicles, credit
cards, laptop computers, personal digital devices/cell phones, guideline
manuals, money owed due to Company-sponsored credit cards, and any money due to
the Company;

3.
You must have executed a Severance and Release Agreement in the form required by
the Employer that includes, among other things, a full and general release of
claims in favor of the Employer, a confidentiality provision and a cooperation
provision and you must not revoke this agreement; and

4.
You must cooperate in the efficient and orderly transfer of your duties and
responsibilities to other employees, including transitioning records in your
possession under the Post Holdings, Inc. Records Management Policy.

If you do not meet all of the foregoing eligibility criteria, plus any
applicable requirements set forth in Article II, you will not be entitled to
Severance Benefits under this Plan.
If the Plan Administrator determines that you are engaging in any conduct that
violates the terms of this Plan or any agreement with the Employer, the Plan
Administrator may, in its discretion, terminate any Severance Benefits that you
are eligible to receive under the Plan and may initiate proceedings to recover
any benefits or payments you have received.
The Plan Administrator reserves the right to withhold any money from your
Severance Payment (as defined in Article II(A)(2)(a) and (b)) that you owe your
Employer, but only to the extent any such deduction would not result in adverse
tax consequences under Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”).

1

--------------------------------------------------------------------------------



Examples of Circumstances in which no Severance Pay and Benefits will be payable
under this Plan
You will not be eligible for participation in this Plan, if, among other
reasons, you:
•
leave the employment of the Employer voluntarily, including your retirement;

•
are terminated, but the Plan Administrator does not determine in writing that
the circumstances of your termination qualify for eligibility under this Plan;

•
terminate employment due to accident, illness, short or long term disability or
death;

•
receive an intercompany transfer to a position with Post Holdings, Inc. or one
of its subsidiaries or affiliates;

•
are temporarily laid off or receive a military leave of absence;

•
have received, or are eligible for, under any other plan, program, policy,
arrangement or agreement, any payment or other benefit from the Company of equal
or greater value than the Severance Benefits under the Plan that is expressly
intended to provide benefits in lieu of severance pay (excluding cash and
equity-based bonus awards or programs);

•
refuse to accept an offer from the Employer for a position of comparable
responsibilities or salary with the Employer at the time of your Termination of
Employment and such position is within 50 miles from your current work location,
except to the extent provided for in Article II of the Plan and constituting a
Good Reason termination; or

•
are notified in advance of the designated date of your Termination of Employment
and voluntarily terminate your employment prior to the designated date of
Termination of Employment and thus are not actively employed with the Employer
on the designated date of Termination of Employment.

For example, assume your Employer notifies you on September 1 that your
employment will be terminated November 1. If you choose to quit your position
with the Employer at any time prior to November 1, you are not eligible for
benefits under this Plan.



ARTICLE II – SEVERANCE BENEFITS PROVIDED UNDER THE PLAN
If you meet the eligibility requirements and become a participant in the Plan,
you will be entitled to receive the following Severance Benefits:
A.
Severance Payment for Termination.

1.
Eligibility.

(a)
You must not be otherwise covered by a written employment agreement (unless such
agreement specifically provides for Severance Benefits to be paid under this
Plan).

(b)
The Plan Administrator must determine in writing, and in its sole discretion,
that the termination of your employment with the Employer was an involuntary
termination of employment by the Company without Cause or a termination of
employment by you on account of Good Reason and otherwise under circumstances
that qualify for eligibility for benefits under this Plan. The fact that you are
receiving this document does not necessarily


2

--------------------------------------------------------------------------------



mean that you are eligible to receive a benefit; you must also have received a
notification letter provided for herein;
(c)
Your employment must not be terminated for Cause, inadequate or unsatisfactory
performance, misconduct (including mismanagement of a position of employment by
action or inaction, neglect that jeopardizes the life or property of another,
intentional wrongdoing or malfeasance, intentional violation of a law, or
violation of a policy or rule adopted to ensure the orderly work and the safety
of employees);

(d)
You must receive a notification letter or memorandum from the Plan Administrator
or its designee, at the time of your Termination of Employment, stating that you
are eligible to receive a benefit under this Plan; and

(e)
Notwithstanding any provisions in this Plan, all pay and benefits under this
Plan will cease upon your date of rehire with the Employer.

2.
Cash Payments.

(a)
Subject to the complete terms of this Article II(A) and this Plan, if you become
eligible to receive Severance Benefits pursuant to this Article II(A), you will
receive cash payments equal to:

Severance Payment (as further described in Article II(A)(2)(b))
Two times your then current annual Base Pay, plus an amount equal to two times
your then current target annual bonus amount, plus twenty thousand dollars
($20,000.00).
Pro Rata Bonus Payment (as further described in Article II(A)(2)(c))
Prorated portion of applicable annual bonus program target award based on number
of full weeks worked during the fiscal year as of your Termination Date,
provided performance goals are achieved.



The Severance Payment and Pro Rata Bonus Payment as set forth above shall each
be paid in lump sum payments at the times designated in Article II(A)(2)(b) or
(c), or Article II(B), as applicable.

3

--------------------------------------------------------------------------------



(b)
Severance Payment – Additional Terms. The terms of this Article II(A)(2)(b)
apply to the Severance Payment outlined in the table above and do not provide
for an additional benefit.

i.
All Severance Payments will be subject to deductions for Federal, state and
local taxes and all other legally required or otherwise authorized deductions.
The Company makes no guarantees or warranties regarding the tax consequences of
any payment. The Severance Payment will be in addition to any regular salary
earned through your last date of employment and in addition to pay for any
earned, but unused vacation which has not been taken, as determined in
accordance with normal Employer policies.

ii.
Severance Payments are not considered “benefit earnings” for purposes of any
Company benefit plan, except to the extent required under the terms of any such
plan or applicable law.

iii.
Except to the extent provided in Article II(B) hereof, all Severance Payments
under this section and any amount otherwise due to you from the Employer under
this Plan must be paid to such you following: 1) your Termination Date; and 2)
the expiration of fifteen days after the execution and return of the Severance
and Release Agreement (as applicable) without you having revoked the Agreement.
Any Severance Payment shall be made by March 15 following the calendar year in
which the Termination Date occurred.

iv.
You will not be penalized in any way for using the full, allotted period to
review the Severance and Release Agreement. Thus, once your Severance and
Release Agreement becomes irrevocable, any benefits you would have been entitled
to receive as part of this Plan will be reinstated retroactively to the
Termination Date.

v.
In the event you become reemployed by the Company during the two-year period
that follows your Termination Date, you will be required to repay a prorated
portion of the Severance Payment to the Company in a time and manner designated
by the Company.

(c)
Pro Rata Bonus Payment – Additional Terms. The terms of this Article II(A)(2)(c)
apply to the Pro Rata Bonus Payment outlined in the table above and do not
provide for an additional benefit.

i.
If you are a participant in an annual bonus program of the Company, you will be
eligible to receive a lump sum payment of any such applicable bonus program
target award on a pro rata basis using as a numerator, the number of full weeks
worked during the fiscal year as of your Termination Date and a denominator of
52, less statutory deductions, provided that any performance goals with respect
to such bonus are achieved at target levels or above. The Pro Rata Bonus Payment
award will be subject to the terms and conditions of the bonus program documents
including any relevant performance criteria. Performance shall be assessed at
the end of the bonus year by the Company.

ii.
Any Pro Rata Bonus Payment award will be payable at the same time that bonuses
are paid to other employees under such program, but in no event later than March
15 following the year of the Termination Date, and shall be considered benefit
earnings for purposes of the Company’s benefit plans to the extent consistent
with the terms of such benefit plans and applicable law.


4

--------------------------------------------------------------------------------



3.
Benefit Subsidy.

(a)
Upon your Termination Date, eligible Employees and any eligible covered
dependents at the time of the Termination Date shall, upon proper application,
be eligible for COBRA healthcare continuation coverage under the Company’s
health, dental, vision and health flexible spending group health plans. With
respect to health, dental and vision group health plans, you shall be
responsible for a portion of the cost of COBRA continuation coverage based on
the current cost sharing percentage for active employees under the plans and the
Company shall pay the remaining portion for a period of 12 weeks (“Benefit
Subsidy Period”) or until such time that you retain group health coverage under
a subsequent employer plan, whichever is earlier, subject to certain other
limits required by law. Following the end of the Benefit Subsidy Period, you
shall be responsible for all costs associated with COBRA continuation coverage
as provided for by the Company’s benefit plans and procedures. If you and/or
your covered dependents are not covered by medical, dental and/or vision
benefits at the time of your termination, the Benefit Subsidy as it relates to a
specific benefit plan does not apply to you.

(b)
The Benefit Subsidy Period may not exceed 12 weeks. The Company will increase or
decrease your portion of the plans’ cost during the Benefit Subsidy Period at
the same time and on the same terms that such changes apply to then current
employees, and the Company need not continue to provide a benefit to you if it
has terminated that benefit with respect to active employees.

(c)
With the exception of the benefits described in this Plan, all other
Employer-provided benefits will cease on the date your employment with the
Employer terminates. You may opt to continue coverage of your health flexible
spending account pursuant to COBRA and as provided for by the Company’s plan and
procedures.

(d)
You must notify the Plan Administrator in writing within seven days if you
obtain other group health coverage under a subsequent employer plan during the
Benefit Subsidy Period. If you fail to timely notify the Plan Administrator, the
Company reserves the right to recover the Company-paid portion of the cost of
coverage for periods beginning on the date you obtain the other group health
insurance.

4.
Outplacement Services.

(a)
The Employer will provide outplacement services to you, the terms and length of
which shall be determined in the sole discretion of the Employer.

(b)
Outplacement services may not be provided for a period in excess of two years
from the Termination Date.


5

--------------------------------------------------------------------------------



B.
Management Continuity Agreement. Notwithstanding any provision to the contrary,
no benefits shall be paid to you under this Plan to the extent that payments or
other benefits would be paid to you pursuant to the terms of a management
continuity agreement or similar agreement (“Management Continuity Agreement” or
“MCA”) between you and the Company. To the extent that benefits are paid to you
or received by you under this Plan and you later become eligible for severance
benefits under an MCA, the amount of your severance benefits under the MCA shall
be reduced by the benefits paid or received under this Plan. Notwithstanding
anything herein to the contrary, any Severance Payments that become payable with
respect to Employees scheduled on Schedule A to this Plan shall be paid in a
cash lump sum on the date that is 270 days after the Termination Date. For the
avoidance of doubt, with respect to any person who participates in this Plan, a
Change in Control under the MCA shall mean a Change in Control as defined
thereunder that also qualifies as a change in control event for purpose of
Section 409A of the Code.

ARTICLE III – GENERAL PROVISIONS GOVERNING PLAN
A.
Minimum Benefit and WARN Notice Period. If your layoff is subject to the
requirements of the Worker Adjustment and Retraining Notification Act (WARN),
you will receive pay for a period of at least 60 calendar days from the date
that you are first notified of your layoff. If your last date of work is before
the end of the 60 calendar day period, you will receive your Severance Benefits
in the form of salary/benefit continuation (excluding short and long term
disability coverage) until the end of the WARN period. If you are still owed
Severance Benefits after this time, you will receive any remaining payment in a
lump sum and additional benefits pursuant to the Benefit Subsidy, described
herein. Layoffs subject to notice requirements under state laws similar to WARN
are subject to similar treatment. Salary continuation under this provision shall
constitute benefit earnings for purposes of the Company benefit plans.

B.
Reductions to Severance Benefits.

1.
The amount of Severance Payment you receive will be offset by the amount (if
any) you receive pursuant to WARN period as provided for herein.

2.
No reduction in Severance Benefits will result from the value of any additional
vesting or extended exercisability of equity-based compensation provided by the
Employer pursuant to any other agreement.

C.
Excise Tax. If any payment by the Company or the receipt of any benefit from the
Company (whether or not pursuant to this Plan) is an “excess parachute payment”
as such term is described in Section 280G of the Internal Revenue Code so as to
result in the loss of a deduction to the Company under Internal Revenue Code
Section 280G or in the imposition of an excise tax on you under Internal Revenue
Code Section 4999, or any successor sections thereto (an “Excess Parachute
Payment”), then you shall be paid either 1) the amounts and benefits due, or 2)
the amounts and benefits due under this Plan shall be reduced so that the amount
of all payments and benefits due that are “parachute payments” within the
meaning of Internal Revenue Code Section 280G (whether or not pursuant to this
Plan) are equal to one-dollar ($1) less than the maximum amount allowed under
the Internal Revenue Code that would avoid the existence of an “Excess Parachute
Payment,” whichever of the 1) or 2) amount results in the greater after-tax
payment to you.


6

--------------------------------------------------------------------------------



D.
Definitions.

1.
“Base Pay” is your regular base salary rate for your last regularly scheduled
pay period immediately preceding the date of your Termination from Employment,
as determined by the Plan Administrator, in its sole discretion. Base Pay
excludes overtime pay, bonuses, car allowance, commissions, fees, incentive
allowances, equity compensation and employer-provided benefits and any other
items determined by the Plan Administrator in its sole discretion.

2.
Termination for “Cause” means termination of your employment because, as
determined by the Plan Administrator in its sole discretion, you engaged in
fraud, gross misconduct, theft or other intentional misconduct with respect to
the Company’s financial statements, results of operations or accounting records.

3.
“Committee” means the Corporate Governance and Compensation Committee of the
Board of Directors of Post Holdings, Inc.

4.
“Company” or “Employer” means Post Holdings, Inc. or an affiliate or subsidiary
participating in the Plan.

5.
“Effective Date” shall mean August 3, 2015.

6.
“Good Reason” shall mean any of the following acts by the Company, without your
prior written consent: a) a material diminution in your base compensation; b) a
material diminution in your authority, duties or responsibilities; c) any
requirement that you be based at any office or location more than 50 miles from
the then current office at which you were principally located, provided,
however, that any requirement that you be based at the principal executive
office of the Company shall not be considered for this purpose regardless of
whether such principal executive office is more than 50 miles from the then
current office at which you were principally located; or d) the material breach
by the Company of any employment agreement between you and the Company.
Notwithstanding anything in this definition to the contrary, “Good Reason” will
not be deemed to exist unless (i) you notify the Company of the existence of the
condition giving rise to such Good Reason within 30 days of the initial
existence of such condition, (ii) the Company does not cure such condition
within 30 days of such notice, and (iii) you have a voluntary Termination of
Employment within 90 days of the initial occurrence of such condition.

7.
“Plan Administrator” is the Committee.

8.
“Pro Rata Bonus Payment” means the benefit provided under Article II(A)(2)(a)
and (c) of this Plan.

9.
“Severance Benefits” means the benefits provided under Article II(A) of this
Plan.

10.
“Severance Payment” means the benefit provided under Article II(A)(2)(a) and (b)
of this Plan.

11.
“Severance and Release Agreement” is an agreement between you and the Employer
that includes, among other things, a waiver of all claims you might have against
the Employer, and if applicable, a waiver of the portion of the severance
benefits (“MCA severance benefits”) that may become payable to you under the
terms of an MCA, with such portion to be waived being equal to the amount of
Severance Benefits due or payable under this Plan. This agreement is a condition
to your receipt of any benefits under this Plan. The terms of the agreement will
be determined by the Plan Administrator in its sole discretion. You are advised
to obtain legal counsel in considering whether to sign this agreement.


7

--------------------------------------------------------------------------------



12.
“Termination Date” or “Termination of Employment” means your last date of
employment with the Company as set forth in your Severance and Release
Agreement.

ARTICLE IV – ADDITIONAL IMPORTANT INFORMATION
A.
Claims Procedures When Your Benefits Are Disputed.

1.
If a dispute arises concerning whether you are entitled to benefits under this
Plan or as to the amount of your benefits, you must first file a claim for
benefits in accordance with the following procedure. A claim for Plan benefits
must be in writing and addressed to the Plan Administrator, Post Holdings, Inc.
Executive Severance Plan, at 2503 S. Hanley Road, St. Louis, MO 63144, or any
other address that may be designated from time to time. You will receive written
notice from the Plan Administrator with respect to your claim within 90 days of
the date the Plan Administrator received your initial claim. If special
circumstances required an extension of time, written notice will be given to you
before the end of this 90-day period and will explain the reasons for the delay.

2.
If your claim is denied, you will be notified in writing. This notice will
include:

(a)
The specific reason for the denial.

(b)
A reference to the specific Plan provisions on which the claim determination was
based.

(c)
A description and explanation of any additional information that is needed to
process your claim.

(d)
A description of the Plan’s review procedures and applicable time limits.

(e)
A summary of your rights to take legal action.

3.
Should you disagree with the determination, you have 60 days to request a review
in writing to the Board of Directors of the Company (“Board”) c/o Director,
Compensation and Benefits, Post Holdings, Inc., 2503 S. Hanley Road, St. Louis,
MO 63144.

4.
In your appeal, you must:

(a)
State, in writing, why you believe your claim should have been approved.

(b)
Submit any information and documents you think are appropriate.

(c)
Send the appeal and any supporting documentation to the Board.

5.
If you do not request a review, you will be barred from challenging the Plan
Administrator’s determination. The Board will reconsider your claim and its
resulting decision will be issued within 60 days after your request. If more
time is needed because of unusual circumstances, you will be notified in
writing.


8

--------------------------------------------------------------------------------



6.
If the Board denies your appeal, it will send you a notice that will include:

(a)
The specific reason for the denial.

(b)
A reference to the specific Plan provision on which the determination was based.

(c)
A summary of your right to additional appeals or legal action.

(d)
A statement of your right to obtain, free of charge, copies of documentation
relevant to the decision.

7.
If the Board makes an adverse benefit determination on appeal, you may bring a
civil action under section 502(a) of the Employee Retirement Income Security Act
of 1974, as amended (ERISA). Any action must be commenced within 180 days
following the decision on appeal of your initial claim for benefits (or
following the last date for filing an appeal, if no appeal is taken).

8.
The Plan Administrator and the Board have the exclusive discretionary authority
to construe and to interpret the Plan, to decide all questions of eligibility
for benefits and to determine the amount of such benefits, and their decisions
on such matters are final, conclusive and binding on all parties. Any
interpretation or determination made pursuant to such discretionary authority
shall be upheld on judicial review, unless it is shown that the interpretation
or determination was an abuse of discretion (i.e., arbitrary and capricious).

B.
Assignment of Benefits. Benefits under this Plan may not be assigned,
transferred or pledged to a third party, for example, as security for a loan or
other debt, except to repay bona fide debts to the Employer.

C.
Financing the Plan. The Employer pays the entire cost of the Plan out of its
general assets. Benefit payments are made on the authorization of the Plan
Administrator or of a delegate appointed by the Plan Administrator.

D.
Plan Administration. Post Holdings, Inc. is the sponsor and plan administrator
of the larger Post Holdings, Inc. Health and Welfare Benefit Plan and has
designated the Committee as the Plan Administrator of the Post Holdings, Inc.
Executive Severance Plan (the “Plan”). The Plan Administrator is vested with all
power and authority necessary or appropriate to administer the Plan, and has
full discretionary authority in this capacity.

E.
Successors and Assigns. This Plan shall be binding upon the Company and any
successor to the Company, including any persons acquiring directly or indirectly
all or substantially all of the business or assets of the Company by purchase,
merger, consolidation, reorganization, or otherwise. Any such successor shall
thereafter be deemed to be the “Company” for purposes of this Plan, and the term
“Company” shall include Post Holdings, Inc. to the extent advantageous to the
Employees by providing them with the benefits intended under this Plan. However,
this Plan and the Company’s obligations under this Plan are not otherwise
assignable, transferable, or delegable by the Company. By written agreement, the
Company shall require any successor to all or substantially all of the business
or assets of the Company expressly to assume and agree to honor this Plan in the
same manner and to the same extent the Company would be required to honor this
Plan if no such succession had occurred.


9

--------------------------------------------------------------------------------



F.
Plan Amendment and Termination. The Company reserves the right in its discretion
to terminate the Plan and to amend the Plan in any manner at any time. Any
amendment will not affect the Severance Benefits of those who have already been
approved for and are receiving payment of benefits. Benefits for other
employees, however, may be reduced or eliminated at any time. Upon final
termination of the Plan, the Employer will make appropriate arrangements to wind
up the affairs of the Plan. Prior practices by any Employer shall not diminish
in any way the rights granted to the Company under this section. Oral or other
informal communications made by the Employer or the Employer’s representatives
shall not give rise to any rights or benefits other than those contained in the
Plan described herein and such communications will not diminish the Employer’s
rights to amend or terminate the Plan in any manner.

G.
State of Jurisdiction. This Plan shall be construed, administered and enforced
according to the laws of the State of Missouri without regard to its conflict of
law rules except to the extent preempted or superseded by applicable Federal
laws.

H.
Forum Selection. Any claim, lawsuit or other action relating to this Plan shall
be subject to the exclusive jurisdiction of the United States District Court,
Eastern District of Missouri.

I.
No Contract of Employment. Nothing in this Plan creates a vested right to
benefits in any employee or any right to be retained in the employ of the
Company.

J.
Internal Revenue Code Section 409A. The payments and benefits under this Plan
are intended to comply with or be exempt from Code Section 409A and the
regulations and other guidance thereunder. Notwithstanding anything to the
contrary herein, if you are a specified employee as defined in Code Section
409A, any payment hereunder on account of a separation from service may not be
made until at least six months after such separation from service, to the extent
required to avoid the adverse tax consequences under Code Section 409A. Any such
payment otherwise due in such six-month period shall be suspended and become
payable at the end of such six-month period. Any installment payment hereunder
shall be treated as a separate payment for purposes of Code Section 409A.
Notwithstanding anything hereunder to the contrary, any payment which could be
made or commence during a period that spans two tax years based on when you
execute a Severance and Release Agreement or otherwise shall be made in the
later of the two tax years.

K.
No Other Benefits Provided. The Plan provides only those Severance Benefits
described in Article II of this Plan and does not entitle any participant to
health care or other welfare benefits, including but not limited to COBRA health
care continuation coverage, or to bonus payments. With regard to Article
II(A)(3) and Article II(A)(2), any health care continuation coverage shall be
provided under and according to the terms of the Employer’s group health plans,
and any bonus award shall be provided under and according to the terms of the
applicable Company bonus program, as applicable. Eligibility and coverage under
any health or welfare benefit other than Severance Benefits, including such
other benefits offered under the Post Holdings, Inc. Health and Welfare Benefit
Plan, are governed by plan documents specific to those other benefits.

L.
Statement of ERISA Rights. Participants in the Plan, which is part of the Post
Holdings, Inc. Health and Welfare Benefit Plan, are entitled to certain rights
and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits
(i)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents pertaining to the Plan,
including any insurance contracts and a copy of the latest annual report (Form
5500 Series) filed by the Plan with the U.S. Department of Labor and available
at the Public Disclosure Room of the Employee Benefits Security Administration.

10

--------------------------------------------------------------------------------



(ii)    Obtain, upon written request to the Plan Administrator, copies of
documents pertaining to the operation of the Plan, including any insurance
contracts and copies of the latest annual reports (Form 5500 Series) and updated
summary plan descriptions. The Plan Administrator may make a reasonable charge
for the copies.
(iii)    Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan, called “fiduciaries,” have a duty to operate the Plan prudently and in
the interest of you and other Plan participants and beneficiaries. No one,
including the employer, union, or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a welfare
benefit or exercising your rights under ERISA.
Enforce Your Rights
If a claim for a welfare benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps a participant can take to enforce the above rights.
For instance, if you request a copy of the documents governing the Plan or the
latest annual report from the Plan and do not receive them within thirty (30)
days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay up to $110 a day
until the materials are received, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
the Plan fiduciaries misuse the Plan’s money, or if you are discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or file suit in a federal court. The court will decide who
should pay court costs and legal fees. If you are successful, the court may
order the person sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees; for example, if it finds your claim is
frivolous.
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

11

--------------------------------------------------------------------------------



ADDITIONAL INFORMATION REQUIRED BY ERISA
POST HOLDINGS, INC.
EXECUTIVE SEVERANCE PLAN
Plan Name
Post Holdings, Inc. Executive Severance Plan, which is a component of the Post
Holdings, Inc. Health and Welfare Benefit Plan
Plan Number
501
Plan Administrator of the Post Holdings, Inc. Executive Severance Plan
Corporate Governance and Compensation Committee
Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, MO 63144
(314) 644-7600
Name and Address of Employers Maintaining Plan
Post Holdings, Inc. and participating subsidiaries and affiliates
See Plan Administrator section for address
Participants and beneficiaries may receive from the Plan Administrator, upon
written request, information as to whether a particular employer has adopted the
Plan
Employer & Plan Sponsor Identification Number
Post Holdings, Inc.
45-3355106
Type of Plan
Employee severance benefit plan
Plan Funding
Severance Benefits are self-funded and paid from the general assets of the
Employer
Agent for Service of Legal Process
Director, Compensation and Benefits
Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, MO 63144
(314) 644-7600
Plan Year
January 1 through December 31
(First Plan Year: Effective Date through December 31, 2015)




12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Post Holdings, Inc. has executed this Plan on this 3rd day
of August 2015.
 
POST HOLDINGS, INC.
 
 
 
 
By:
/s/ Robert V. Vitale
 
 
Robert V. Vitale
 
 
Chief Executive Officer








13